Citation Nr: 1436948	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  10-49 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to May 15, 2013, and in excess of 70 percent from May 15, 2013.

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from October 2002 to October 2006. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania. 

In a June 2013 rating decision, a 70 percent disability rating was awarded for the Veteran's PTSD, effective May 15, 2013.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded this matter in February 2014 for additional development.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) (raised in the context of the initial disability rating claim) is being REMANDED to the AOJ.  VA will notify the Veteran when action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that prior to May 15, 2013 the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to symptoms such as panic attacks more than once a week, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

2.  The Veteran's PTSD from May 15, 2013 was not productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for PTSD prior to May 15, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a rating in excess of 70 percent for PTSD from May 15, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher rating claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of his claims, which is not abrogated by the grant of service connection.  VA has obtained the Veteran's service treatment records and medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations in July 2009, March 2012 and May 2013.  An addendum opinion was obtained in April 2014.  The VA examinations and addendum opinion are sufficient, as they are based on consideration of the Veteran's prior medical history, and described his PTSD in sufficient detail to enable the Board to make a fully informed evaluation of this disability.  

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a rating of 30 percent is assignable for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  Scores ranging from 71 to 80 reflect symptoms that are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). A GAF score of 61 to 70 illustrates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

The Veteran was seen on several occasions by a VA provider in February 2009, where he complained of anxiety, irritability, depression and hopelessness.  The Veteran rated his depression as a 7 out of 10, and anxiety as an 8 out of 10.  He reported feeling anxious about not having money, or a job.  He stated that he is unable to keep a job and the smallest things "set him off."  He admitted to having over 10 jobs since discharge.  The Veteran denied mania, psychosis, and suicidal ideation.  On mental status examination, the Veteran was pleasant and maintained good eye contact.  His mood was sad and his affect was anxious.  The VA provider noted that his thought processes were linear and his insight and judgment were poor.  His impulse was adequate.  The Veteran denied any hallucinations or homicidal or suicidal thoughts.  In regards to relationships, the Veteran stated that he is not close with his siblings, but receives help from his parents.  The Veteran also reported that he has been in a relationship with his girlfriend for one year.  The diagnosis was ETOH dependence, depression, and anxiety. 

A VA progress note from February 2009 reveals a GAF score of 55.

The Veteran was seen again in February 2009 by a VA provider.  The Veteran complained of "anger and anxiety build up," difficulty sleeping and a decreased interest level.  The Veteran also admitted to drinking and gambling problems.  The Veteran stated that he drinks 10 beers a day and gambles $200 per week in poker games.  The mental status examination results and diagnoses were consistent with that of his previous examination.  However, the VA physician provided a GAF score of 50. 

VA treatment records reveal that the Veteran attempted suicide by overdose in April 2009.  A subsequent treatment note reflects that he called emergency services on himself and he stated he really did not want to die.

The Veteran was afforded an examination in July 2009.  The Veteran complained of monthly flashbacks of his experiences in Iraq.  The Veteran also reported feeling anxious, and detached.  He stated that he sabotages his relationships with women, pulling away or pushing them away after a short period of time.  The VA examiner noted mid-level hypervigilance, irritability, low tolerance, little vision of future goals, and marked anhedonia.  The examiner also noted that the Veteran's low motivation, anhedonia, and detachment have gotten worse over the past year.  The Veteran denied dreams, but reported sleep disturbances, with frequent awakening.  The Veteran stated that he sleeps four hours a night.  The Veteran also reported that his concentration is terrible and it is difficult for him to comprehend what he is reading.  

Since discharge, the Veteran has worked over 10 jobs.  The Veteran reported quitting four jobs within the past year because of his low tolerance around others.  According to the Veteran, he feels anxious and uncomfortable around other people, which leads him to quit.  He stated that he "called off" a few times at his last job for emotional reasons.  The VA examiner noted that the Veteran has had great difficulty maintaining employment, however, concluded that the Veteran is employable based on his PTSD alone.  

On mental status examination, the Veteran was alert, cooperative and polite.  The examiner noted that the Veteran's grooming and hygiene was good.  His conversation was logical, coherent, and presented in a forthright manner.  His speech was of a normal rate and tone and there were no abnormalities in his gait or movement.  His affect was dysphoric and mood was depressed.  The Veteran denied suicidal ideation, and claimed that the suicide attempt in April was influenced by alcohol.  The Veteran also denied ideation to harm others, hallucinations, and delusions.  The Veteran reported crying spells, and a reduced libido.  The VA examiner noted limited insight and judgment, however did not find any evidence of impairment in thought processes or communication.  In regards to reckless or inappropriate behaviors, the Veteran reported engaging in compulsive gambling and drinking. 

The diagnosis was PTSD, alcohol dependence, marijuana abuse, and compulsive gambling.  The Veteran was given a GAF score of 70 based on his PTSD and 60 based on his alcohol dependence and gambling.  The VA examiner noted that the Veteran's PTSD symptoms include daily intrusive memories, persistently poor sleep, intermittent flashbacks once per month, avoidance of things that would remind him of Iraq, marked detachment from others, marked anhedonia, lack of clear vision for the future, low frustration and tolerance with others, and anger control problems with those closest to him. 

In September 2009, the Veteran called the National Suicide Prevention Lifeline.  He denied suicidal ideation, but reported experiencing strong bouts of anxiety centered on his diagnosis of PTSD.  The Veteran stated that he has been isolating himself from family and friends who are pressuring him with unsolicited advice.  He also expressed concerns over legal issues, which would result in either house arrest or jail time.  Specifically, the Veteran stated that he was worried that he could not financially afford house arrest and that isolation in jail would worsen his PTSD symptoms.  The Veteran also admitted to having a gambling problem.  He stated that he is currently taking medication, which is curbing his PTSD symptoms.  

In a September 2009 follow-up appointment, the Veteran admitted to isolating himself because he does not feel as though he has anything in common with his friends.  The Veteran also reported feeling anxious in crowds, which has affected his ability to maintain employment.  The Veteran denied any thoughts, plans, or intent to harm himself or others.  

Also in September 2009, the Veteran's mother met with a social worker.  His mother reported that the Veteran's drinking and gambling is out of control.  She stated that he recently crashed his vehicle while being intoxicated and will appear for a hearing on a DUI charge.  The Veteran's mother reported that he is not taking his medication and is easily agitated.  She expressed a desire that the Veteran enter a hospital supervised detox program. 

The Veteran was afforded a VA examination in March 2012.  The VA examiner noted that the Veteran's PTSD symptoms include depressed mood, anxiety, panic attacks more than once a week, difficulty falling or staying asleep, irritability or outbursts of anger, feelings of detachment, restricted range of affect, efforts to avoid thoughts, feelings or conversations associated with trauma, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  In regards to his suicidal thoughts, the Veteran reported that he has intermittent thoughts that suicide would be "an easy way out."

The Veteran also reported a history of working for short periods of time, quitting, and changing jobs frequently.  In the past year, the Veteran reported that he had 5 jobs.  He denied any interpersonal problems while working, but reported that his symptoms of depression and anxiety cause him to miss days of work because he is not motivated.  Despite these problems, the VA examiner found him employable. 

In regards to legal history, the Veteran admitted to having 3 prior DUIs.  The VA examiner noted that the Veteran has a history of alcohol abuse that predates the military.  The VA examiner also noted that the Veteran has a gambling problem However, the Veteran reported that he has reduced his alcohol consumption because he believes it exacerbates his symptoms of anxiety and depression.  He also reported a reduction in gambling behavior 

With regard to social relationships, the Veteran reported that he has a girlfriend who is 7 weeks pregnant.  He stated that they are having relationship problems, and she moved out of his apartment recently.  He, however, receives social support from his biological parents and "gets along" with his siblings.  He is not active in any clubs or organizations.  

The Veteran reported occupational problems due to his depression and anxiety.  Specifically, he stated that he occasionally misses work because he does not have the motivation to attend work. 

The diagnosis was PTSD, alcohol dependence, and pathological gambling.  The VA examiner assigned a GAF score of 70 for his PTSD and a GAF score of 65 based on his alcohol dependence and gambling.  The VA examiner attributed the Veteran's anxiety and depression to his PTSD.  His worries about finances and financial problems were attributed to his gambling and alcohol dependence.  In addition, the VA examiner noted that the Veteran's alcohol use increases mood instability, impulsivity, and sleep disruption.  The VA examiner found that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

The Veteran was afforded another VA examination in May 2013.  The Veteran claimed he was concerned about his "stress level" and "anger."  He described having little desire to do anything, low levels of motivations, and felling "crappy" and "easily pissed off."  The Veteran denied any specific nightmares, and reported that he cannot remember his dreams.  He denied avoidance or intrusive thoughts.  However, he did report problems with insomnia, anger, and irritability.  The VA examiner noted that the Veteran's anger and impulsivity are likely exacerbated by his heavy alcohol consumption. 

The VA examiner noted depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The Veteran also reported experiencing difficulty falling or staying asleep, irritability or outbursts of anger, and difficulty concentrating.  The VA examiner noted marked diminished interest or participation in significant activities, feelings of detachment or estrangement to others, and restricted range of affect. 

The Veteran reported that he has been in a relationship with his girlfriend for approximately two years.  They have one son together.  The Veteran reported that he has loud verbal arguments with his girlfriend.  He denied being physically abusive towards his girlfriend or their son.  However, because of their arguments, the Veteran stated that Child and Youth Services (CYS) recommended that he and his girlfriend not live in the same apartment together.  His girlfriend subsequently moved out.  The Veteran receives social support from his biological mother and father.  He is not active in any clubs or organizations.  

The Veteran reported that he has stopped taking psychiatric medication, because it is not helping.  The Veteran reported legal problems, including driving without a license and driving under the influence.  The Veteran also stated that the police and CYS were called after an altercation with his girlfriend.  The Veteran admitted he had alcohol and gambling problems, but claimed that he was reducing his drinking and gambling. 

The diagnosis was PTSD, alcohol dependence, and pathological gambling.  The Veteran was given a GAF score of 75 for his PTSD and 65 for alcohol dependence, and pathological gambling.  The VA examiner concluded that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  In regards to his alcohol dependence and gambling problems, she opined that these conditions were less likely than not incurred in or caused by service or the Veteran's service connected PTSD.  She noted that the Veteran's alcohol dependence pre-dates the military, and that both conditions are separate diagnoses that are unrelated to his PTSD.  The VA examiner attributed the Veteran's anger outbursts, mood instability, insomnia, stress related to legal problems and psychosocial stressors to his alcohol use.  The Veteran's depression and anxiety were attributed to PTSD, however, she not that they are exacerbated by his alcohol use.  His worry about financial problems was attributed to his gambling.  In regards to occupational problems, the Veteran denied current work problems.  The VA examiner noted that he had a history of quitting jobs because of boredom or lack of motivation.  However, from a psychiatric perspective, she found that the Veteran was employable. 

An addendum opinion was obtained in April 2014.  The VA examiner found that the Veteran's alcohol dependence and compulsive gambling are not secondary to his PTSD or military service.  She also concluded that the Veteran's PTSD has not aggravated his alcohol use or gambling.  In fact, during the May 2013 VA examination, the Veteran reported a reduction in gambling and alcohol consumption, despite no change in his PTSD symptoms.  Overall, the VA examiner concluded that the Veteran's alcohol dependence and gambling were pre-existing conditions that were not caused by military service nor were they exacerbated by the Veteran's service-connected PTSD. 

After a review of all the evidence, the Board finds that the Veteran's service-connected PTSD more nearly approximates the criteria for an initial 50 percent disability evaluation prior to May 15, 2013.  Throughout this period, the Veteran's PTSD has been characterized by occupational and social impairment with reduced reliability due to such symptoms as panic attacks more than once a week, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Specifically, the Veteran admitted to working over 10 jobs since discharge and quitting four jobs within the past year because of his low tolerance and anxiety around others.  The Veteran also has difficulty maintaining social relationships, the Veteran reported that he is not close with his siblings, and sabotages his relationships with women; pulling away or pushing them away after a short period of time.  Treatment records from September 2009 also show that the Veteran has been isolating himself from family and friends.  The Veteran also reported panic attacks more than once a week, which is a symptom that is consistent with a 50 percent rating.  Furthermore, VA treatment records from February 2009, reveals GAF scores of 50 and 55.  These GAF scores are probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF score of 51-60 contemplates moderate symptoms or moderate impairment in social or occupational functioning.  The Board finds that GAF score is consistent with the symptomatology shown in examination and treatment records.  The Board acknowledges that the Veteran complained of suicidal ideation, one of the symptoms listed in the criteria for a 70 percent rating, but the 50 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by all of his symptoms.

The criteria for a disability rating in excess of 50 percent prior to May 15, 2013 have not been met.  The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas or has total occupational and social impairment.  The Veteran also does not experience many of the symptoms contemplated by the 70 or 100 percent disability ratings under Diagnostic Code 9411.

The Board also finds that the Veteran is not entitled to a rating in excess of 70 percent from May 15, 2013.  There is no evidence of total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Furthermore, the May 2013 VA examiner assigned the Veteran a GAF score of 75, which reflects symptoms that are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning.

The Veteran contends that he is entitled to a higher rating based on his alcohol dependence and gambling problems.  However, as noted by the April 2014 VA examiner, the Veteran's PTSD is a separate diagnosis that is unrelated to his alcohol dependence and gambling problems.  Furthermore, his alcohol use and gambling problems are not related to service or his service-connected PTSD.  Therefore, they are not relevant to his claim for a higher evaluation. 

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A disability rating of 50 percent for PTSD prior to May 15, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits. 

A disability rating in excess of 70 percent for PTSD from May 15, 2013 is denied.    


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Veteran has asserted that his PTSD symptoms have prevented him from maintaining employment.  Furthermore, in July 2009 and March 2012 VA examinations, the Veteran reported a long history of working for short periods of time, quitting, and changing jobs frequently due to his anxiety, depression, and low tolerance.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.  He should also be provided with the appropriate VA examination to address this issue. The Board notes that the VA examination reports reflect that the Veteran is employable, however the Veteran's level of education, special training, and previous work experience was not considered in making that determination.  Therefore, a new examination should be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).   

2. Contact the Veteran and afford him the opportunity to identify names of all VA and non-VA health care providers or submit any additional pertinent evidence in support of his claim of TDIU.  If these records are unavailable, document this in the claims file.

3. The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected PTSD on his ability to engage in any type of full-time employment prior to and after May 15, 2013, and whether, in the examiner's opinion, the service-connected PTSD alone is of such severity to result in unemployability during either time period.  

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected PTSD on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

4. After completing the above, and any other development deemed necessary, readjudicate the issue currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


